Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 4/21/2021.
2.	Claims 1-20 are pending in this application. Claims 1 and 11 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al (“Blank” US 8,683,348) in view of Willcock (US 2010/0179950).

Regarding claim 1, Blank discloses a system configured to adapt a digital application environment based on psychological attributes of individual users (see the Abstract), the system comprising: 
electronic storage configured to store information associated with the individual users (see col. 5, line 66 to col. 6, line 5); 
one or more processors configured by machine-readable instructions to: 
obtain application usage information from client computing platforms associated with users, wherein the application usage information characterizes usage of applications within digital application environments by the users, wherein the client computing platforms provide the digital application environments (see col. 2, lines 35-45, col. 2, line 65 to col. 3, line 21; also see Blank, claims 1 and 2);
determine adaptions to the digital application environments provided by the client computing platforms for the individual users based on the clusters such that a first adaptation to the digital application environments is determined for the first cluster of users, including the first user (see Blank, claims 1 and 11-13); and 
transmit the adaptations to the client computing platforms for implementation such that the first adaptation is transmitted to the client computing platforms associated with the first cluster of users for implementation (see Blank, claim 1).

Blank does not expressly disclose obtain stated information provided by the users, wherein the stated information includes sets of answers to questions that relate to psychological attributes, wherein the individual sets of answers are provided by individual ones of the users such that the sets of answers include a first set of answers provided by a first user; 
determine, based on the sets of answers, sets of psychological parameter values to psychological parameters for the individual users such that a first set of psychological parameter values to a first set of psychological parameters is determined for the first user; and
identify, based on the sets of psychological parameter values for the individual users, clusters of users that have similar sets of psychological parameter values, the clusters including a first cluster that includes the first user on the basis of the first set of psychological parameter values.

However, Willcock discloses obtain stated information provided by the users, wherein the stated information includes sets of answers to questions that relate to psychological attributes, wherein the individual sets of answers are provided by individual ones of the users such that the sets of answers include a first set of answers provided by a first user (see paragraphs [0029]-[0030] and [0037]; also see Willcock, claim 56); 
determine, based on the sets of answers, sets of psychological parameter values to psychological parameters for the individual users such that a first set of psychological parameter values to a first set of psychological parameters is determined for the first user (see paragraphs [0029]-[0030], [0045]-[0050]; also see Willcock, claim 56); and
identify, based on the sets of psychological parameter values for the individual users, clusters of users that have similar sets of psychological parameter values, the clusters including a first cluster that includes the first user on the basis of the first set of psychological parameter values (see paragraphs [0029]-[0030], [0045]-[0050]; also see Willcock, claim 56). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system of Blank to include obtaining stated information Willcock’s teachings in Blank’s user interface in an effort to provide a more user-friendly interface that dynamically tailors applications for each cluster.

Regarding claim 2, Blank discloses wherein the adaptations include one or more of presenting a notification via graphical user interfaces of the client computing platforms, restricting access to particular ones of the applications, moving icons that initiate the applications upon selection on the graphical user interfaces, omitting the icons from application suggestions, terminating particular applications after a particular amount of time, and/or permitting access to the particular applications after a predetermined amount of time elapses, wherein the notification includes a recommendation and/or a suggestion (see col. 3, line 42 to col. 4, line 2; also see Blank, claim 1).

Regarding claim 3, Blank discloses wherein the psychological parameter values characterize motivations, emotions, emotional intelligence, cultural values, personal values, communication style, personality, psychological wellbeing, and/or learning style (see Blank, claim 1).

Regarding claim 5, Willcock discloses wherein the one or more processors are further configured by machine-readable instructions to:
effectuate, via user interfaces of the client computing platforms, presentation of the questions, wherein the sets of answers are transmitted via a network to the one or more processors (see paragraphs [0029]-[0030] and [0037]; also see Willcock, claim 56).

Regarding claim 6, Willcock discloses wherein the one or more processors are further configured by machine-readable instructions to:
determine behavioral information of the users, wherein identifying the clusters of the users is based on the behavioral information (see paragraphs [0029]-[0030]).

Regarding claim 7, Blank discloses wherein the behavioral information characterizes performances of behavior patterns related to the usage of the applications by the users within the digital application environment, wherein the behavior patterns include individual actions, sets of the actions, ordered sets of the actions, or multiple of the actions performed by the users, wherein the actions include an in- application purchase, an in-application sale, installations of applications, purchases of applications, interactions with users, interactions with content, initiations of particular applications, and/or terminations of the particular applications (see Blank, claims 1-2).

Regarding claim 8, Blank discloses wherein the determined behavioral information of the clusters is stored to the electronic storage (see Blank, claims 1 and 11-13).

Regarding claim 9, Blank discloses wherein the application usage information includes screen time, battery usage, Internet usage, location usage, times of the installations, application types of the installations, costs of the installations, times of the initiations, times of the terminations, amount of notifications, notification types of the notifications, cross-application information usage, times of the in-application purchases and the in-application sales, item type of the in-application purchases, the item type of the in-application sales, content types of the content interacted with, interaction types of the interactions, and/or the application types of the applications initiated (see Blank, claim 2).

	Claims 11-13, and 15-19 are similar in scope to claims 1-3 and 5-9, respectively, and are therefore rejected under similar rationale.

5.	Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blank and Willcock in view of Guo et al (“Guo” US 2013/01111509).

Regarding claims 4 and 14, Blank does not expressly disclose wherein identifying the clusters of the users includes latent class analysis, hierarchical clustering, K-means clustering, mean-shifting clustering, machine learning, dimensionality reduction, and/or principle component analysis.
However, Guo discloses wherein identifying the clusters of the users includes latent class analysis, hierarchical clustering, K-means clustering, mean-shifting clustering, machine learning, dimensionality reduction, and/or principle component analysis (see paragraphs [0011] and [0026]). It would have been obvious to an artisan before the effective filing date of the invention to include Guo’s teachings in Blank’s user interface in an effort to provide a more user-friendly interface that simplifies application customization.

7.	Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blank and Willcock in view of Macbeth et al (“Macbeth” US 2012/0124062).

Regarding claims 10 and 20, Blain does not expressly disclose wherein the application usage information is obtained from individual ones of the applications installed on the client computing platforms, and/or from a recordation application installed on the client computing platforms that aggregates the application usage information from the individual applications.
However, Macbeth discloses wherein the application usage information is obtained from individual ones of the applications installed on the client computing platforms, and/or from a recordation application installed on the client computing platforms that aggregates the application usage information from the individual applications (see paragraph [0025]). It would have been obvious to an artisan before the effective filing date of the invention to include Macbeth’s teachings in Blank’s user interface in an effort to provide a more user-friendly interface that simplifies application customization.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Engstrom et al (US 10,332,122).
Paulus et al (US 10,387,173).
Zarlengo et al (US 10,678,570).
Kashyap (US 10,832,154).
Shamun et al (US 2020/0320335).
Neumann (US 2021/0202045).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174